Citation Nr: 0835058	
Decision Date: 10/13/08    Archive Date: 10/24/08

DOCKET NO.  05-18 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a disability claimed 
as allergies, to include angioedema.

2. Entitlement to service connection for a right upper 
extremity disability, to include the right shoulder and arm.

3. Entitlement to service connection for a right hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's 
claims of entitlement to service connection for allergies, 
right shoulder, and right hand.  The veteran perfected a 
timely appeal of these determinations to the Board.

In a March 2005 rating decision, the RO granted service 
connection for allergic fine papular rash around the ankle, 
claimed as allergies.  However, in his April 2004 Substantive 
Appeal, the veteran asserted that such papular rash was not 
the allergy that he was claiming, and continued to appeal his 
denial of service connection for allergies.


FINDINGS OF FACT

1. Neither angioedema nor any related allergy condition is 
etiologically related to the veteran's period of service.

2. No right upper extremity or hand condition is 
etiologically related to the veteran's period of service.


CONCLUSIONS OF LAW

1. A disability claimed as allergies, to include angioedema, 
was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

2. A right upper extremity disability, to include the right 
shoulder and arm, was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3. A right hand disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, December 2003, June 2005, July 2005, and 
March 2006 letters to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, a disability 
rating, and an effective date, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; and (3) informing the veteran about 
the information and evidence he was expected to provide.  The 
Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  VCAA-compliant notice 
was issued to the veteran by March 2006.  Thereafter, he was 
afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued to the veteran a 
Statement of the Case with respect to the allergies issue, 
and a Supplemental Statement of the Case with respect to the 
right shoulder and right hand conditions, as recently as May 
2008.  Thus, the Board finds that the veteran was not 
prejudiced by any inadequate notice, and that there is no 
reason to believe a different result would have been obtained 
had the error not occurred.  See Pelegrini, 18 Vet. App. 112; 
see also Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 
2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service personnel and treatment records, private post-service 
medical records, VA medical treatment records, VA 
examinations, the veteran's testimony at his November 2005 RO 
hearing, lay statements submitted on the veteran's behalf, 
and written statements from the veteran and his 
representative.

The Board notes that in a March 2004 statement, the veteran 
indicated that he had received treatment for his condition at 
the Asheville, Fayetteville, Durham, and Salisbury VA Medical 
Centers (VAMCs).  In another March 2004 statement, the 
veteran clarified that he visited a neurology doctor in the 
Durham VAMC regarding his neck and shoulder condition in 
April 2004.  Subsequently, the RO obtained medical treatment 
records from the Asheville VAMC dated from April 2004 to July 
2006, from the Durham VAMC dated in April 2004, and from the 
Fayetteville VAMC dated in July 1988 and May 1990.

At his November 2005 RO hearing, the veteran testified that 
he began receiving treatment for his right upper extremity at 
the Fayetteville VAMC in the 1970s and at the Asheville VAMC 
beginning 1990.  He also testified that he was referred to 
the Durham VAMC from the Asheville VAMC to consider the 
possibility of surgery on his neck, but that it was decided 
at the Durham VAMC that he would receive physical therapy 
instead.  The veteran's representative also indicated that 
the Asheville VAMC records existed from 1994 on, but that any 
treatment records prior to 1990 would be from the 
Fayetteville VAMC, and requested that VA obtain such records.

The Durham VAMC records to which the veteran referred during 
his November 2005 RO hearing, which are dated in April 2004, 
are of record.  Subsequent to the November 2005 RO hearing, 
the RO requested all medical treatment records for the period 
of March 29, 1979 to January 1, 1990 from the Fayetteville 
and Asheville VAMCs, and all medical treatment records for 
the period of January 1983 to December 1983 from the 
Salisbury VAMC.  The RO received negative responses to all 
three requests and, in March 2008, issued a Formal Finding on 
the Unavailability of VA Medical Center Records with respect 
to these records.  The RO also issued a February 2008 Formal 
Finding on the Unavailability of Surgeon General Office 
Records.  Thus, the Board finds that efforts obtain any such 
additional records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.




II. Service Connection

The veteran argues that he is entitled to service connection 
for a disability claimed as allergies, including angioedema, 
a right upper extremity disability, including the right 
shoulder and arm, and a right hand disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran's service personnel records 
indicate that he served as a Field Artillery Crewman, that he 
successfully completed the 11th Airborne Division Airborne 
School, and that he was awarded the Parachutist Badge.  They 
also reflect that in March 1954, the veteran requested to be 
transferred to an airborne unit and volunteered to perform 
frequent aircraft flights, glider flights, and parachute 
jumps, and to participate in realistic combat training while 
securing airborne training and/or performing airborne duty.

Service treatment records do not reflect complaints of or 
treatment for allergies, or a right shoulder, right arm, or 
right hand condition.  The records indicate that the veteran 
was treated for frequency in urination in April and May 1955, 
for heat rash on the right leg in August 1955, for right 
lower quadrant pain in September 1955, and for heat rash on 
legs and ankles in September 1955.  On December 1955 
separation examination, the veteran was noted to have had a 
normal clinical evaluation of the head, face, neck, scalp, 
sinuses, mouth, throat, and upper extremities; no allergies 
or right shoulder, arm, or hand problems were noted.  In his 
December 1955 Report of Medical History, the veteran 
indicated that he did not have and had never had swollen or 
painful joints, ear, nose, or throat trouble, lameness, or 
painful or "trick" shoulder or elbow.  The veteran reported 
no allergies or right shoulder, arm, or hand problems.  The 
veteran also responded to the question of "Have you 
consulted or been treated by clinics, physicians, healers, or 
other practitioners within the past 5 years?" by stating 
that he had been treated for pneumonia and had had an ingrown 
toe nail removed in 1952.

In an April 1992 Social Security Disability Determination 
Evaluation, the veteran reported a two-year history of 
numbness with loss of feeling and decreased strength of the 
right upper extremity down to his right hand, which had 
become gradually worse.  The veteran stated that 10 to 15 
years before he had lost control of the entire right 
extremity and the hand for about three months and was treated 
with physical therapy, but that no diagnosis was made, and 
that he had regained full use of his hand until two years 
before.  The veteran reported having no allergies.  He 
reported edema of the ankles and legs in the afternoons 
approximately every day for three or four years.  It was 
noted that he had worked as a carpenter until March 1990 when 
he was laid off.

A November 1992 Social Security Administration decision 
indicates that the veteran became disabled in March 1990, and 
that he had impairments considered "severe" under the 
Social Security Act such as angioneurotic edema, degenerative 
disc disease, and arthritis of the knee.  The decision notes 
that the in May 1990, the veteran was hospitalized because of 
swelling over the lips and face, that he developed an 
urticarial rash over the arms and legs and was diagnosed as 
having angioneurotic edema.  It was also noted that the 
veteran had past work experience as a carpenter.

A September 1993 VA examination indicates that the veteran 
complained of numbness of the right hand and angioneurotic 
edema.  The veteran reported that for 16 or 17 years he had 
had swelling, itching, stinging and reddening off and on in 
various parts of his body, but that no cause had ever been 
found for this.  He also reported numbness with no grip and 
clumsiness of the right hand and off and on for 10 to 12 
years.  The veteran was diagnosed as having numbness of there 
right hand, with no etiology found, and history of 
angioneurotic edema with none found on examination.

A December 2002 private medical treatment note indicates that 
the veteran reported at least a 30 year history of 
angioedema, which had become more frequent over the last few 
years.  February 2003 and August 2003 private medical 
treatment records indicate diagnoses of angioedema, and note 
a longstanding history of episodic angioedema.

In a letter received by VA in February 2004, the veteran's 
friend asserted that she had known the veteran for a long 
time, that he was a paratrooper in the army, that she 
believed that many of his problems were from jumping from 
airplanes, including his right shoulder and arm pain.  She 
also stated that his allergy problem was terrible, and that 
he had had this problem for over 30 years.

In a March 2004 statement, the veteran asserted that while in 
service, on a parachute jump, the wind caught his chute and 
caused him to hit the ground with his head, which cracked his 
neck bone, and that he was treated at an infirmary and put on 
light duty for a short while.  He also asserted that he was 
shaken up badly in another jump but did not report it because 
he was afraid of it interfering with him getting his time 
completed.

In a March 2004 statement, the veteran's daughter asserted 
that when the veteran was in the army, he injured his neck 
jumping from an airplane and was told that he cracked his 
bone, that treatment was about a month long, and that he 
continued to have trouble with it and began to medicate the 
pain with alcohol.  She also asserted that he had had a 
terrible problem with his face and neck swelling ever since 
she could remember.  She also stated that the veteran was now 
having pain in his shoulder.

VA medical treatment notes dated in April 2004 indicate that 
the veteran presented with a six month history of diffuse 
right upper extremity pain with axial pain at the shoulder 
blades and occasional pain into the left shoulder.  It was 
noted that the problematic pain was axial with a moderate arm 
component.  A magnetic resonance imaging (MRI) showed a disk 
osteophyte causing a right foraminal stenosis at C3/4 and 
C4/5.  The veteran was diagnosed as having right foraminal 
stenosis and right arm pain, but primarily axial neck pain.  

The veteran was provided a VA examination in January 2005.  
The veteran reported that he had allergies and angioedema 
with swelling, itching, shortness of breath, headache, 
weakness, and nervousness.  It was noted that the veteran's 
examination at the time was normal and that he was not having 
an attack of angioedema at the time.  It was also noted that 
the veteran had a fine rash around his ankles, but that such 
skin lesions were not necessarily associated with a systemic 
disease.  The veteran was diagnosed as having angioedema that 
occurred periodically, and allergic fine papular rash around 
the ankles.  The VA examiner remarked that the veteran's 
service records did not mention anything consistent with 
angioedema with face and tongue swelling or any shortness of 
breath.  The examiner opined that the veteran's rash around 
the ankles was related to what was called a heat rash in 
service, and that angioedema was more likely than not not 
related to the rash that the veteran had around his ankles.

July 2005 VA medical treatment notes indicate that the 
veteran complained of right shoulder and right hand aches 
since 1957.  On examination, the veteran had modest 
generalized shoulder stiffness bilaterally without 
glenohumeral compression tenderness, and cervical spinous 
process was nontender.  His grip was noted to be good.  The 
veteran was diagnosed as having chronic musculoskeletal right 
shoulder and hand pain of unknown etiology.

At his RO hearing in November 2005, the veteran testified 
that in mid-summer 1955, on a parachute jump, when he landed 
the wind caught his chute and threw his head back, so that he 
lost his helmet and landed on the right shoulder and collar 
bone.  He stated that he was then taken to the infirmary and 
was bandaged up, and that his arm was immobilized for about 
one month, during which time he was on light duty.  He 
furthermore stated that he received medical treatment for the 
arm approximately two or three years after service because he 
was losing use of it and was not able to do his carpentry 
work or eat with it, and that at that time there was no arm 
pain but he did not have any control over it.  He also stated 
that he first began receiving treatment from VA in the middle 
to later 1970s for the arm.  The veteran furthermore 
testified that the first time he remembered having the 
problems of his allergy involving the swelling of the tongue, 
neck and face, was in the spring of 1956, about six or seven 
months after he left active duty, and that he began going to 
VA for his allergies in the 1970s.  

December 2005 VA treatment notes indicate a diagnosis of 
recurrent global laryngeal edema and episodic multifocal 
angioedema.  

February 2006 VA medical treatment notes indicate that the 
veteran was treated for facial and throat swelling with 
difficulty talking.  The veteran reported a past history of 
chronic recurrent angioedema, including oral airway, one time 
per month since 1950.  He also reported chronic neck pain.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claims of service 
connection for a disability claimed as allergies, including 
angioedema, a right upper extremity disability, including the 
shoulder and arm, or a right hand disability.

With respect to the veteran's claim for allergies, the record 
does not reflect that angioedema or any other such allergy 
condition was incurred in service.  Service treatment records 
do not reflect complaints of or treatment for angioedema or 
allergies.  On December 1955 separation examination, the 
veteran was noted to have had a normal clinical evaluation of 
the head, face, neck, scalp, sinuses, mouth, and throat, and 
no allergies were noted.  In his December 1955 Report of 
Medical History, the veteran indicated that he did not have 
and had never had ear, nose, or throat trouble, and he 
reported no allergies.  The first indication of angioedema or 
any other such allergy condition in the record is dated in 
1992, which is more than 35 years after the veteran's period 
of service.  The November 1992 Social Security Administration 
decision of record indicates that the veteran became 
disabled, in part due to angioedema, in March 1990, and that 
in May 1990 the veteran was hospitalized because of swelling 
over the lips and face, and that he developed an urticarial 
rash over the arms and legs and was diagnosed as having 
angioneurotic edema.

The Board notes the veteran's testimony during his November 
2005 RO hearing that the first time he remembered having 
allergy problems involving the swelling of the tongue, neck 
and face, was in the spring of 1956, about six or seven 
months after he left active duty.  However, such testimony is 
not consistent with the record, including the veteran's own 
statements contained in the medical record.  On September 
1993 VA examination, the veteran reported that for 16 or 17 
years he had had swelling, itching, stinging and reddening 
off and on in various parts of his body.  The Board notes 
that a December 2002 private medical treatment note indicates 
that the veteran reported a history of angioedema of at least 
30 years, and that the February 2004 letter from the 
veteran's friend states that his allergy had existed for over 
30 years.  However, even considering these statements, they 
do not indicate that angioedema or allergies began during the 
veteran's period of service or shortly thereafter, which was 
over 45 years before the December 2002 medical treatment 
note.

Moreover the competent medical evidence of record weighs 
against the veteran's claim.  The November 2005 VA examiner 
remarked that the veteran's service records did not mention 
anything consistent with angioedema with face and tongue 
swelling or any shortness of breath, and that angioedema was 
most likely not related to the rash that the veteran had 
around his ankles.  There is no medical opinion or other 
competent medical evidence of record indicating an 
etiological link between the veteran's angioedema or 
allergies and his period of service.

With respect to the veteran's claims for a right upper 
extremity disability, to include the right shoulder and arm, 
and a right hand disability, the record does not reflect that 
any such claimed disabilities either were incurred during or 
are related to service.  The Board acknowledges that the 
veteran successfully completed the 11th Airborne Division 
Airborne School, that he was awarded the Parachutist Badge, 
and that in March 1954 the veteran requested to be 
transferred to an airborne unit and volunteered to perform 
duties such as frequent parachute jumps.  The Board also 
notes the veteran's contentions that in mid-summer 1955, on a 
parachute jump, he landed on the right shoulder and broke his 
collar bone, that he was taken to the infirmary and was 
bandaged up, and that his arm was immobilized for about one 
month, during which time he was on light duty.  However, the 
veteran's assertions regarding his in-service injury and 
treatment are not consistent with the medical record.  
Service treatment records, while indicating that the veteran 
was treated for frequency in urination in April and May 1955, 
for heat rash on the right leg in August 1955, for right 
lower quadrant pain in September 1955, and for heat rash on 
legs and ankles in September 1955, do not indicate complaints 
of or treatment for a right upper extremity, right shoulder, 
right arm, or right hand injury or condition either in mid-
summer 1955 or at any other time.  Also, on December 1955 
separation examination, the veteran was noted to have had a 
normal clinical evaluation of the upper extremities and no 
right shoulder, arm, or hand problems were noted.  
Furthermore, in his December 1955 Report of Medical History, 
the veteran indicated that he did not have and had never had 
swollen or painful joints, lameness, or painful or "trick" 
shoulder or elbow, and the veteran reported no right 
shoulder, arm, or hand problems.  Moreover, in his December 
1955 Report of Medical history, the veteran responded to the 
question of "Have you consulted or been treated by clinics, 
physicians, healers, or other practitioners within the past 5 
years?" by stating that he had been treated for pneumonia 
and had had an ingrown toe nail removed in 1952; there is no 
report of treatment for a broken bone or right upper 
extremity injury.

Furthermore, the post-service record does not reflect a right 
upper extremity or hand condition dating back to the 
veteran's period of service.  In an April 1992 Social 
Security Disability Determination Evaluation, the veteran 
reported a two-year history of numbness with loss of feeling 
and decreased strength of the right upper extremity down to 
his right hand, and that 10 to 15 years before he had lost 
control of the entire right extremity and the hand for about 
three months, but had regained full use of his hand until two 
years before.  Also, on September 1993 VA examination, the 
veteran reported numbness with no grip and clumsiness of the 
right hand and off and on for 10 to 12 years.  It was not 
until 2004 that the veteran began relating his arm and hand 
problems to his period of service.  Moreover, the Board notes 
that there is no indication in the record of any complaints 
of or treatment for any problem of the upper right extremity, 
including the shoulder, arm and hand, until 1992.

The Board notes the letters received by VA in February 2004 
from the veteran's friend and in March 2004 from the 
veteran's daughter asserting that that the veteran's right 
shoulder and arm pain were from jumping from airplanes, that 
he injured his neck jumping from an airplane and was told 
that he cracked his bone, that treatment was about a month 
long, and that he continued to have trouble with it.  To the 
extent that the statements assert that the veteran suffered 
right upper extremity injury for which he was treated in 
service, the Board finds such assertions to be inconsistent 
with the record for the reasons stated above.  To the extent 
that such statements relate any current right upper extremity 
or hand condition to the veteran's period of service, the 
Board does not find such evidence to be probative, as lay 
persons are not competent to provide opinions that require 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board notes that the veteran was not afforded a 
VA medical etiology examination with respect to either his 
claimed right upper extremity disability, to include the 
right shoulder and arm, or his claimed right hand disability.  
However, as the record does not establish that the veteran 
suffered an event, injury or disease in service that may be 
associated with a current disability, such an examination is 
not necessary for the Board to decide these issues on the 
merits.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, service connection is not warranted for a 
disability claimed as allergies, to include angioedema, a 
right upper extremity disability, including the right 
shoulder and arm, or a right hand disability.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

1. Entitlement to service connection for a disability claimed 
as allergies, to include angioedema, is denied.

2. Entitlement to service connection for a right upper 
extremity disability, to include the right shoulder and arm, 
is denied.

3. Entitlement to service connection for a right hand 
disability is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


